Name: Commission Directive 89/178/EEC of 22 February 1989 adapting to technical progress Council Directive 88/379/EEC on the approximation of the laws, Regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations
 Type: Directive
 Subject Matter: consumption;  deterioration of the environment;  marketing;  European Union law;  documentation
 Date Published: 1989-03-08

 Avis juridique important|31989L0178Commission Directive 89/178/EEC of 22 February 1989 adapting to technical progress Council Directive 88/379/EEC on the approximation of the laws, Regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations Official Journal L 064 , 08/03/1989 P. 0018 - 0018 Finnish special edition: Chapter 15 Volume 9 P. 0053 Swedish special edition: Chapter 15 Volume 9 P. 0053 *****COMMISSION DIRECTIVE of 22 February 1989 adapting to technical progress Council Directive 88/379/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (89/178/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (1), and in particular Article 15 thereof, Whereas point 2.1 of Annex II to Directive 88/379/EEC contains special provisions on the labelling of paints and varnishes containing lead; whereas these provisions are based on lead content expressed as a percentage of the total weight of the preparation in question and the lead content must be revised, pursuant to Commission Directive 86/508/EEC (2), by 31 December 1988 at the latest; Whereas preparations, on sale to the general public containing active chlorine or constituents capable of giving off active chlorine can, under particular circumstances, represent a risk for uninformed users; whereas users should be warned of this risk; Whereas preparations containing cadmium (alloys) used for soldering and brazing are dangerous only during use; whereas in those circumstances users should be provided through labelling with information to enable them to use such products correctly and without danger; Whereas the special labelling provisions applicable to certain preparations set out in Annex II to Directive 88/379/EEC should therefore be revised and supplemented; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 88/379/EEC is hereby amended as follows: 1. '0,25 %' in point 2.1 of Annex II is replaced by '0,15 %'; 2. the following points are added to Annex II: '7. PREPARATIONS SOLD TO THE GENERAL PUBLIC WHICH CONTAIN ACTIVE CHLORINE The packaging of preparations containing more than 1 % of active chlorine must bear the following particular inscriptions: "Warning! Do not use together with other products. May release dangerous gases (chlorine)". 8. PREPARATIONS CONTAINING CADMIUM (ALLOYS) AND INTENDED TO BE USED FOR BRAZING OR SOLDERING The packaging of the abovementioned preparations must bear the following inscription printed in clearly legible and indelible characters: "Warning! Contains cadmium. Dangerous fumes are formed during use See information supplied by the manufacturer Comply with the safety instructions".'